Case 18-10544-TPA     Doc 54   Filed 08/10/20 Entered 08/10/20 12:15:49   Desc Main
                               Document     Page 1 of 5


                      IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

IN RE:                                       :     Case No. 18- 10544 -TPA
                                             :          (Chapter 13)
        MATTHEW H. WRIGHT                    :     Judge Thomas P. Agresti
        SUSAN T. WRIGHT                      :
                                             :
                    Debtors.                 :
                                             :
        MATTHEW H. WRIGHT                    :     Document No.
        SUSAN T. WRIGHT                      :
                                             :
                    Movants,                 :     Related to Document No.
                                             :
              vs.                            :
                                             :
        AMERIHOME MORTGAGE COMPANY, LLC      :
        c/o Midland Mortgage                 :
                                             :
                                             :
                    Respondent.              :
                                             :


                OBJECTION TO NOTICE OF MORTGAGE PAYMENT CHANGE
                      OF AMERIHOME MORTGAGE COMPANY, LLC

        Now comes MICHAEL J. GRAML, ESQ., counsel for the Debtors, MATTHEW

H. WRIGHT and SUSAN T. WRIGHT, and files the within Objection to the

Notice of Mortgage Payment Change of AMERIHOME MORTGAGE COMPANY, LLC.

        1.   The Debtors, MATTHEW H. WRIGHT and SUSAN T. WRIGHT, are adult

individuals, who presently reside, and have resided since the inception

of the case, at 9890 German Road, North East, PA 16428-5802.

        2.   Movants, MATTHEW H. WRIGHT and SUSAN T. WRIGHT, are the Debtors

in the above-captioned bankruptcy case.

        3.   The Debtors commenced this case on May 31, 2018, by the filing

of a voluntary petition under Chapter 13 of Title of the United States

Code.
Case 18-10544-TPA   Doc 54   Filed 08/10/20 Entered 08/10/20 12:15:49   Desc Main
                             Document     Page 2 of 5


      4.   Respondent, AMERIHOME MORTGAGE COMPANY, LLC, holds a secured

claim (Claim No. 6)(Acct. No. XXXXXX3621) as to the real estate of the

Movants, which is encumbered by a mortgage dated December 28, 2016 and
held by AMERIHOME MORTGAGE COMPANY, LLC, said property located at 9890

German Road, North East, PA 16428-5802.

      5.   Since the inception of the case, the Movants, MATTHEW H. WRIGHT

and SUSAN T. WRIGHT, have paid a post-petition monthly mortgage payment

($1517.44) through their Chapter 13 Plan, confirmed on January 10, 2019

(Doc. No. 40), to the Respondent, in accordance with the proof of claim

filed July 31, 2018 by Respondent for the post-petition payment due June

1, 2018.

      6.   The Respondent, AMERIHOME MORTGAGE COMPANY, LLC, filed a notice

with the Bankruptcy Court, dated July 28, 2020, indicating that due to

a change in the escrow portion of the mortgage payment of the Debtors,

the post-petition monthly mortgage payment of the Debtors was being

increased to $1,542.05, effective September 1, 2020.         Exhibit “A”.

      7.    Therein, the Respondent, AMERIHOME MORTGAGE COMPANY, LLC,

indicated that due to a change in the required escrow component of their

mortgage loan, that the payment change increase was from a prior payment

of $1,531.98 to the proposed increase in the post-petition monthly

mortgage payment of the Debtors to $1,542.05.
Case 18-10544-TPA    Doc 54   Filed 08/10/20 Entered 08/10/20 12:15:49   Desc Main
                              Document     Page 3 of 5


      8.    At no time during the course of the case has Respondent filed

a prior payment change as to this particular mortgage obligation of the

Movants since the date the bankruptcy petition of the Movants was filed

and/or in accordance with the confirmed Chapter 13 Plan of the Movants.



      WHEREFORE, the Debtors pray that this Court enter an Order for the

following:

      (1)      That the Notice of Mortgage Payment Change of AMERIHOME

MORTGAGE COMPANY, LLC dated July 31, 2020 be DISALLOWED; and,

      (2)    For such additional and further relief which may be just and

proper.



                                            Respectfully submitted,



Dated:      August 10, 2020                  /s/ MICHAEL J. GRAML
                                            MICHAEL J. GRAML, ESQ.
                                            Attorney for Debtors/Movants
                                            714 Sassafras Street
                                            Erie, PA 16501
                                            (814) 459-8288
                                            PA I.D. No. 50220
                                            mattorney@neo.rr.com
Case 18-10544-TPA    Doc 54    Filed 08/10/20 Entered 08/10/20 12:15:49   Desc Main
                               Document     Page 4 of 5


                   IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA

IN RE:                                       :     Case No. 18- 10544 -TPA
                                             :          (Chapter 13)
      MATTHEW H. WRIGHT                      :     Judge Thomas P. Agresti
      SUSAN T. WRIGHT                        :
                                             :
                    Debtors.                 :
                                             :
      MATTHEW H. WRIGHT                      :     Document No.
      SUSAN T. WRIGHT                        :
                                             :
                    Movants,                 :     Related to Document No.
                                             :
           vs.                               :
                                             :
      AMERIHOME MORTGAGE COMPANY, LLC        :
      c/o Midland Mortgage                   :
                                             :
                                             :
                    Respondent.              :
                                             :

   CERTIFICATE OF SERVICE OF OBJECTION TO NOTICE OF MORTGAGE PAYMENT
               CHANGE OF AMERIHOME MORTGAGE COMPANY, LLC

     I certify under penalty of perjury that I served the above captioned
pleading and proposed Order of Court on the parties at the addresses
specified below or on the attached list on August 10, 2020.

     The type(s) of service made on the parties (first class mail,
electronic notification, hand delivery, or another type of service) was:
First Class U.S. Mail, postage pre-paid and Electronic Notification.


   ELECTRONIC NOTIFICATION:                FIRST CLASS MAIL:

   Ronda J. Winnecour, Esq.                MidFirst Bank
   Office of the Chapter 13 Trustee        Bankruptcy Department
   USX Tower, Suite 3250                   999 NW Grand Boulevard, #110
   600 Grant Street                        Oklahoma City, OK 73118-6077
   Pittsburgh, PA 15219
   cmecf@chapter13trusteewdpa.com          Bryan S. Fairman
                                           Aldridge Pite, LLP
   Office of the U.S. Trustee              4375 Jutland Drive, Suite 200
   Liberty Center, Suite 970               P.O. Box 17933
   1001 Liberty Avenue                     San Diego, CA 92177
   Pittsburgh, PA 15222
   ustpregion03.pi.ecf@usdoj.gov
Case 18-10544-TPA   Doc 54   Filed 08/10/20 Entered 08/10/20 12:15:49   Desc Main
                             Document     Page 5 of 5


   ELECTRONIC NOTIFICATION:

   James C. Warmbrodt, Esq.
   KML Law Group, P.C.
   BNY Mellon Independence Center
   701 Market Street, Suite 5000
   Philadelphia, PA 19106
   jwarmbrodt@kmllawgroup.com




      If more than one method of service was employed, this certificate
of service groups the parties by the type of service. For example, the
names and addresses of parties served by electronic notice will be listed
under the heading “Service by Electronic Notification and those served
by mail will be listed under the heading Service by First Class Mail.




EXECUTED ON:



  August 10, 2020                           /s/ MICHAEL J. GRAML
                                           MICHAEL J. GRAML, ESQ.
                                           Attorney for Debtors/Movants
                                           714 Sassafras Street
                                           Erie, PA 16501
                                           (814) 459-8288
                                           PA I.D. No. 50220
                                           mjgraml@neo.rr.com
